IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

REBECCA SNOEYENBOS,
Plaintiff,

V. Civil No. 3:19cv377 (DJN)
MARCIA CURTIS, Deputy Sheriff of
Spotsylvania County, in Her Personal
Capacity,

Defendant.

MEMORANDUM OPINION

Plaintiff Rebecca Snoeyenbos (“Plaintiff”) brings this action pursuant to 42 U.S.C.
§ 1983 against Spotsylvania County Deputy Sheriff Marcia Curtis (“Defendant”), alleging that
Defendant violated her First Amendment rights by offering to buy lunch for a fellow deputy if he
issued a citation to Plaintiff for reckless driving in retaliation for Plaintiff complaining to the
Spotsylvania County Sheriff and her social media followers about Defendant. This matter comes
before the Court on Defendant’s Motion for Summary Judgment (ECF No. 43), moving the
Court to grant summary judgment to Defendant on the issue of qualified immunity. For the
reasons set forth below, the Court GRANTS IN PART and DENIES IN PART Defendant’s
Motion for Summary Judgment (ECF No. 43). The Court GRANTS Defendant’s Motion to the
extent that Plaintiff alleges Defendant’s liability on a theory that Defendant threatened, coerced
or intimidated her in retaliation for her First Amendment activity or on a theory that the traffic
citation issued to her had a chilling effect on her speech, and the Court DENIES Defendant’s

Motion to the extent that Plaintiff alleges Defendant’s liability on a theory that Defendant’s

inducement of another officer to issue the traffic citation violated her rights.
I. BACKGROUND

For the purposes of background only, the Court recites the basic allegations in Plaintiff's
Complaint.

A. Plaintiff’s Allegations

On May 20, 2019, Plaintiff filed her Complaint against Defendant, seeking relief
pursuant to 42 U.S.C. § 1983. (Compl. (ECF No. 1).) Plaintiff's Complaint alleges that
Defendant offered to buy lunch for a fellow deputy sheriff, Deputy Riley, if he issued a traffic
citation to Plaintiff incident to a stop of Plaintiff's vehicle for passing a school bus that was in
the process of loading students. (Compl. 4-7.) Plaintiff alleges that Defendant’s offer to buy
Deputy Riley lunch if he issued Plaintiff a citation constituted a bribe in retaliation for Plaintiff
exercising her First Amendment rights by: (1) complaining about Defendant to the Spotsylvania
County Sheriff and on Facebook after Defendant issued a parking ticket to Plaintiff in 2013; (2)
testifying in her defense after Defendant issued the 2013 parking ticket; and, (3) giving “dirty
looks” to Defendant. (Compl. ff 7, 11, 15-17.)

B. Defendant’s Motion for Summary Judgment

Because Supreme Court jurisprudence dictates that qualified immunity “is effectively lost
if a case is erroneously permitted to go to trial,” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985),
on December 18, 2019, the Court ordered briefing on whether qualified immunity shields
Defendant from liability in this case, (Order (ECF No. 41)). Pursuant to the Court’s Order, on
January 10, 2020, Defendant filed her Motion for Summary Judgment (ECF No. 43), moving the
Court to grant summary judgment in her favor on the issue of qualified immunity.

In support of her Motion, Defendant argues that qualified immunity precludes liability in

this case, because on the date of her alleged conduct, “no government official in her position
would have known that what she said to Deputy Riley during the traffic stop would chill
[Plaintiff's] First Amendment rights.” (Br. in Supp. of Mot. for Summ. J. (“Def.’s Mem.”) (ECF
No. 44) at 6.) Defendant contends that no controlling authority or robust consensus of
persuasive authority exists that proscribes Defendant’s specific conduct. (Def.’s Mem. at 6-8.)
And Defendant warns the Court against defining her conduct too broadly. (Def.’s Mem. at 8-9.)
Considering the specific conduct alleged — offering to buy lunch for another officer if he issued
a citation incident to a stop that the other officer initiated independently — Defendant maintains
that qualified immunity applies in this case. (Def.’s Mem. at 9-10.)

On January 20, 2020, Plaintiff filed her Response to Defendant’s Motion, (Pl.’s Resp. in
Opp. to Def.’s Mot. for Summ. J. (“Pl.’s Resp.”) (ECF No. 45)), and, on January 31, 2020,
Defendant filed her Reply, (Reply Br. in Supp. of Mot. for Summ. J. (“Def.’s Reply”) (ECF No.
46)), rendering the matter now ripe for review.

Il. STANDARD OF REVIEW

Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment
should be granted “if the movant shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The relevant
inquiry in a summary judgment analysis focuses on “whether the evidence presents a sufficient
disagreement to require submission to a [factfinder] or whether it is so one-sided that one party
must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).
In reviewing a motion for summary judgment, the Court must view the facts in the light most
favorable to the non-moving party. /d. at 255. Moreover, the Court cannot weigh the evidence
to enter a judgment, but simply must determine whether a genuine issue for trial exists. Greater

Balt. Ctr. for Pregnancy Concerns v. Mayor of Baltimore, 721 F.3d 264, 283 (4th Cir. 2013).
* Once the moving party properly submits and supports a motion for summary judgment,
the opposing party has the burden of showing that a genuine dispute exists. Matsushita Elec.
Indus, Co. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986). The mere existence of some
alleged factual dispute between the parties will not defeat an otherwise properly supported
motion for summary judgment; instead, there must be no genuine issue of material fact.
Anderson, 477 U.S. at 247-48. “Only disputes over facts that might affect the outcome of the
suit under the governing law will properly preclude the entry of summary judgment.” /d.

In the context of qualified immunity, the Supreme Court has established a two-step
inquiry in which courts must determine: (1) “whether the facts that a plaintiff has alleged [if
resolved on a motion to dismiss] or shown [if resolved on a motion for summary judgment] make
out a violation of a constitutional right;” and, (2) “whether the right at issue was ‘clearly
established’ at the time of defendant’s alleged misconduct.” Pearson v. Callahan, 555 U.S. 223,
232 (2009) (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). Although the Supreme Court
previously mandated that courts follow these steps in sequential order, in Pearson, the Court held
that “while the sequence set forth [in Saucier] is often appropriate, it should no longer be
regarded as mandatory.” /d. at 236. Thus, “judges of the district courts . . . [may] exercise their
sound discretion in deciding which of the two prongs of the qualified immunity analysis should
be addressed first in light of the circumstances of the particular case at hand.” /d. For example,
courts may start with the second prong in cases “in which it is plain that a constitutional right is
not clearly established but far from obvious whether in fact there is such a right.” Jd. at 237.

Ill. ANALYSIS
Although Plaintiff's Complaint provides no clear demarcation of the theories under

which she seeks to hold Defendant liable, in her response to Defendant’s Motion for Summary
Judgment, Plaintiff provides three theories for how Defendant allegedly violated her
constitutional rights. First, Plaintiff argues that Defendant’s undisputed conduct constituted a

cee

retaliatory “‘threat, coercion, or intimidation intimating that punishment, sanction, or adverse

999

regulatory action will imminently follow.’” (P1.’s Resp. at 20 (quoting Suarez Corp. Indus. v.
McGraw, 202 F.3d 676, 687 (4th Cir. 2000)).) Second, Plaintiff argues that Defendant’s conduct
falls within clearly established precedent proscribing the retaliatory arrest — or, in this case,
citation — of a person when there exists no probable cause for the arrest or citation. (Pl.’s Resp.
at 23-24.) And, third, Plaintiff contends that Defendant’s offer to buy Deputy Riley lunch had a
chilling effect in its own right regardless of any probable cause that justified Deputy Riley’s
citation. (Pl.’s Resp. at 24.) The Court will consider each of these theories in turn.

A. The Undisputed Facts

For the purposes of determining whether Defendant violated Plaintiff's clearly
established rights, the Court accepts the following facts as undisputed. In 2013, while Defendant
served on assignment at Livingston Elementary School, Defendant issued a parking ticket to
Plaintiff for parking in a fire lane. (Ex. 2 to Def.’s Mem. (“Def. Aff.”) (ECF No. 44-2) { 2-3.)
In response to the parking ticket, Plaintiff called the Spotsylvania County Sheriff's Office to
complain about Defendant and voiced her negative opinion about Defendant to staff at the
elementary school. (Def. Aff. 7 5.)

Six years later, on January 24, 2019, at approximately 8:06 a.m., Deputy Riley observed
three vehicles pass a stopped school bus with flashing lights and extended “STOP” signs that
was in the process of loading children. (Ex. 1 to Def.’s Mem. (“Riley Aff.”) (ECF No. 44-1)

{1 5-9.) Deputy Riley activated the lights on his police cruiser and followed the three vehicles to

the intersection of Jefferson Davis Highway and Market Street in Spotsylvania County. (Riley
Aff. 7 8.) At the intersection, Deputy Riley exited his cruiser and directed the drivers of the three
vehicles to pull into a nearby parking lot. (Riley Aff. ] 8.) The drivers complied with Deputy
Riley’s instructions. (Riley Aff. § 8.) Plaintiff operated the third vehicle. (Riley Aff. {{ 9, 11.)
After all three drivers pulled into the parking lot, Deputy Riley called in to dispatch with
the respective license plate numbers on the vehicles, providing Plaintiff's license plate
information last. (Riley Aff. ] 9.) Deputy Riley then asked all three drivers to produce their
driver’s licenses and registration information. (Riley Aff. | 12.) When handing over her
information, Plaintiff apologized for passing the school bus and explained that she had “tunnel
vision” while driving, adding that she knew “exactly where” the school bus that she had passed
was located. (Ex. 9 to Def.’s Mem. in Supp. of Partial Mot. for Summ. J. (“Video”) (ECF No.
23-9) at 00:29-44.) Deputy Riley explained what he saw, and Plaintiff confirmed that she
understood what she had done to warrant the traffic stop. (Video at 00:55-01:04.) As Deputy
Riley began to write the first ticket, he received a call from Defendant on his cell phone and
answered the call using the Bluetooth feature in his cruiser. (Riley Aff. § 14; Video at 01:38.)
During the phone call, Defendant asked if Deputy Riley’s phone was “secure.” (Video at
01:40-44.) After Deputy Riley confirmed that his phone was “secure,” Defendant stated that if
Deputy Riley issued a citation to “this Snoeyenbos person, [she would] buy [him] lunch,” to
which Deputy Riley responded “Okay.” (Video at 01:44-54.) Defendant inquired why Deputy
Riley had pulled the “Snoeyenbos person” over, and after Deputy Riley explained the reason for
the stop, Defendant stated: “Well I think you are going to ticket them anyway. Is this a male or
female?” (Video at 01:54-02:05.) Deputy Riley confirmed Plaintiff's identity, to which
Defendant responded: “Oh my god, she is such a bitch. Make sure you have your recorder on.”

(Video at 02:05-12.) Defendant explained that she had previously ticketed Plaintiff for parking
in a fire lane and that Plaintiff had “raised holy hell .. . call[ing] the Sheriff. . . put[ting] nasty
stuff on Facebook about [her] . . . [and] giv[ing her] dirty . . . looks.” (Video at 02:12-35.)
Defendant then repeated that if Deputy Riley issued a citation to Plaintiff, she would “buy [him]
lunch.” (Video at 02:35-41.) Deputy Riley responded “Okay,” and Defendant stated that she
would buy Deputy Riley lunch “another day.” (Video at 02:41-45.) Deputy Riley responded:
“All right. Sounds good.” (Video at 02:47.) After Defendant again admonished Deputy Riley
to record his interactions with Plaintiff, the call ended. (Video at 02:47-57.)

Following his phone call with Defendant, Deputy Riley completed the citation for
reckless driving that he issued to Plaintiff. (Riley Aff. | 17; Video at 02:57-10:40.) After
issuing the citation to Plaintiff, Deputy Riley returned to his cruiser and began completing the
citation for the next driver. (Video at 10:55-11:35.) While completing the second citation,
Deputy Riley received a priority call of an assault in progress at an Econo Lodge located
approximately 1,000 yards from the parking lot where the drivers had pulled over. (Riley Aff.
{ 21; Video at 11:35-45.) Deputy Riley issued a verbal warning to the drivers of the remaining
two vehicles and pulled away to respond to the priority call. (Riley Aff. [] 20-24; Video at
11:55-12:28.) As Deputy Riley approached his cruiser to respond to the priority call, Plaintiff
returned in her vehicle to ask why the other two drivers did not receive a citation, and Deputy
Riley explained that he had received a priority call but would follow up with the other two
drivers. (Video at 12:31-56.)

B. The Undisputed Facts Do Not Support a Threat, Coercion or Intimidation
Theory of Liability Against Defendant.

As mentioned, Plaintiff first contends that on January 24, 2019, Defendant would have
known that her conduct violated Plaintiff's First Amendment rights, because her conduct

constituted “‘a threat, coercion, or intimidation intimating that punishment, sanction, or adverse
regulatory action will imminently follow.’” (Pl.’s Resp. at 20 (quoting Suarez Corp., 202 F.3d at
687).) Indeed, in Suarez Corporation Industries v. McGraw, the Fourth Circuit held that when a
public official’s allegedly retaliatory conduct “[is] in the nature of speech, in the absence of a
threat, coercion, or intimidation intimating that punishment, sanction, or adverse retaliatory
action will imminently follow, such speech does not adversely affect a citizen’s First

Amendment rights, even if defamatory.” 202 F.3d at 687. However, the undisputed facts do not
show that Defendant’s conduct fits within the sort of “threat, coercion, or intimidation” described
in Suarez Corporation and its progeny.

Indeed, in recognizing the “threat, coercion, or intimidation” theory of First Amendment
retaliation, the Fourth Circuit in Suarez Corporation cited to cases holding that retaliation by
speech requires some actual or threatened imposition of governmental power toward an
individual. 202 F.3d at 687-88 (citing in part Penthouse Int'l Lid. v. Meese, 939 F.2d 1011,
1015-16 (D.C. Cir. 1991) (holding that public officials were entitled to qualified immunity for
criticism leveled at publishers of pornography, noting that “the Supreme Court has never found a
government abridgement of First Amendment rights in the absence of some actual or threatened
imposition of governmental power or sanction”); R.C. Maxwell Co. v. Borough of New Hope,
735 F.2d 85, 89 (3d Cir. 1984) (holding that borough did not violate billboard owner’s First
Amendment rights by encouraging, but not threatening or coercing, a landlord to terminate its
leases with the owner); and Hammerhead Enters., Inc. v. Brezenoff, 707 F.2d 33, 38-39 (2d Cir.
1983) (holding that public official did not violate game manufacturer’s First Amendment rights
when the official sent letters requesting that retail stores refrain from selling the manufacturer’s
game and declaring that to infringe on another’s First Amendment rights, the official’s comments

must “reasonably be interpreted as intimating that some form of punishment or adverse
regulatory action will follow the failure to accede to the official’s request”)). And in cases
following the Suarez Corporation holding, the Fourth Circuit has likewise limited the types of
conduct giving rise to a First Amendment retaliation claim to instances in which the government
official threatened to commit or actually committed official action against the protected speaker.
See, e.g., Trulock v. Freeh, 275 F.3d 391, 405 (4th Cir. 2001) (holding that the plaintiff stated a
plausible First Amendment retaliation claim based on allegations that the defendants instigated
searches of the plaintiff's property in retaliation for comments made by the plaintiff in an
article); Blankenship v. Manchin, 471 F.3d 523, 530 (4th Cir. 2006) (holding that the leader of an
energy company stated a plausible First Amendment retaliation claim based on West Virginia
governor’s remarks in a newspaper that the energy company could expect more regulatory
oversight following the leader’s opposition to the governor’s pension bond reforms, because the
remarks constituted “a threat . . . directed towards an individual who is the head of a company in
a highly regulated industry”).

Here, on the other hand, the undisputed facts show that Defendant contacted Deputy
Riley in a private phone call after Deputy Riley independently initiated the stop of Plaintiff's
vehicle and offered something of value — namely, lunch — in return for Deputy Riley issuing
the citation to Plaintiff. Defendant did not threaten governmental action against Plaintiff directly
or even Deputy Riley. Neither did Defendant serve in a supervisory capacity such that her words
could be interpreted as coercing Deputy Riley. Instead, Defendant, at most, induced a third party
to take official action, which does not fall within the Suarez Corporation framework. And to the
extent that Defendant’s conduct fits within the Suarez Corporation framework, such a theory
proves too novel to put Defendant on fair notice that she was violating Plaintiff's rights,

permitting Defendant to rely on qualified immunity.
Cc. Plaintiff’s Theory that the Traffic Citation Constitutes the Injurious Conduct
Requires Her to Establish the Absence of Probable Cause for the Citation,
Which the Undisputed Facts Do Not.

Plaintiff also argues that Defendant’s conduct violated her clearly established rights,
because the state of the law in January 2019 provided that “a public official is liable when she
engages another law enforcement official to institute charges against a person, motivated by the
citizen’s protected First Amendment activity, when the defendant lacks probable cause for the
institution of the criminal charges.” (PI.’s Resp. at 23-24.) In support of this theory of liability,
Plaintiff cites to the Fourth Circuit’s opinion in Tobey v. Jones, 706 F.3d 379, 387 (4th Cir.
2013), and the Supreme Court’s opinion in Lozman v. City of Riviera Beach, 138 S. Ct. 1945
(2018). (PI.’s Resp. at 23.)

In Tobey, the Fourth Circuit considered claims brought by the plaintiff, Aaron Tobey
(“Tobey”), against agents employed by the Transportation Security Administration (“TSA”) and
officers at Richmond International Airport. 706 F.3d at 383-84. On December 30, 2010, Tobey
proceeded through the TSA checkpoint at Richmond International Airport. /d. at 383. After
presenting his boarding pass and identification to the pre-screening agent, Tobey continued to the
conveyer belt area and placed his belt, shoes, sweatshirt and other carry-on items on the
conveyor. Id. One of the TSA agents then diverted Tobey from the standard metal detector to an
enhanced Advanced Imaging Technology (“AIT”) screener. /d. at 384. Anticipating that he
would be subjected to AIT screening, Tobey had written the text of the Fourth Amendment on
his chest, as he believed AIT screening violated his constitutional rights. /d. Before entering the
AIT screener, Tobey removed his shirt to reveal the text, at which point the TSA agent told him
that he did not need to remove his clothing. Jd. Tobey insisted that he wished to express his

views on the constitutionality of the AIT screening. Jd.

10
After Tobey insisted on remaining shirtless, the TSA agent radioed for assistance while
ordering Tobey to remain in front of the AIT screener. /d. The agent’s supervisor and another
agent then asked airport police for assistance. /d. At no point did Tobey refuse to undergo the
AIT procedures or disobey the agents’ orders. /d. Nonetheless, after arriving on scene, airport
officers immediately arrested Tobey for creating a public disturbance without knowing what had
transpired. /d. Tobey subsequently sued the agents and airport officers pursuant to § 1983 and
Bivens. Id. The district court dismissed Tobey’s claims based on the Fourth and Fourteenth
Amendments but found that qualified immunity did not shield the defendants from Tobey’s First
Amendment retaliation claim. /d. at 385. The defendants appealed. Jd.

On appeal, the Fourth Circuit affirmed that Tobey stated a plausible First Amendment
retaliation claim, because: “(1) he engaged in constitutionally protected non-violent protest; (2)
he was seized as a result of the protest; and (3) the temporal proximity of his peaceful protest and
his arrest, unsupported by probable cause, shows Appellants engaged in impermissible
retaliation.” Jd. at 387. The Fourth Circuit further held that qualified immunity did not shield
the agents from liability for Tobey’s First Amendment claim, because “it is unreasonable to
effect an arrest without probable cause for displaying a silent, nondisruptive message of protest
— which is what allegedly occurred here.” Jd. at 392 (emphasis removed). And the Fourth
Circuit clarified that its holding aligned with the Supreme Court’s decision in Reichle v.
Howards, 566 U.S. 658 (2012), which held that “a plaintiff could [not] make out a cognizable
First Amendment claim for an arrest that was supported by probable cause,” because Tobey’s
allegations supported the plausible inference that the airport officers lacked probable cause to

arrest him. /d.

11
Five years later, in Lozman v. City of Riviera Beach, the Supreme Court considered First
Amendment retaliation claims brought by the plaintiff, Fane Lozman (““Lozman”), against the
City of Riviera Beach, Florida (the “City’”). 138 S. Ct. at 1949. In 2006, Lozman towed his
floating home to a slip in the City-owned marina. /d. Soon after his arrival, Lozman started
criticizing the City’s plan to use its eminent domain power to seize homes along the waterfront
for private development. /d. Lozman often spoke during the public-comment period at city
council meetings, criticizing the City’s elected officials and employees. /d. Lozman also filed a
lawsuit against the City’s leaders, alleging that the City Council’s approval of an agreement with
developers violated Florida’s open-meetings laws. /d.

In June 2006, in response to Lozman’s lawsuit, the City Council held a closed-door
session during which one councilmember allegedly suggested that the City use its resources to
intimidate Lozman and others who filed lawsuits against the City, and the other councilmembers
confirmed their agreement. /d. Five months later, the City Council held a public meeting that
included a public-comment period. /d. Lozman stepped up to the podium to speak about the
recent arrest of a former county official, at which point a councilmember directed Lozman to
stop commenting on issues unrelated to the City. /d. Lozman continued speaking, this time
about the arrest of a former official from West Palm Beach, Florida. Jd. The councilmember
then called for police assistance, and an officer approached Lozman and asked him to leave the
podium. /d. Lozman refused, so the councilmember instructed the officer to carry Lozman out
of the meeting room. /d. The officer handcuffed Lozman and escorted him to police
headquarters, charging him with disorderly conduct. Jd. at 1950. The state’s attorney later
determined that the officer had probable cause to arrest Lozman but decided to dismiss the

charges. /d.

12
During the trial of Lozman’s claims, the district court instructed the jury that for Lozman
to prevail on his claim for retaliatory arrest, he had to prove that the arresting officer himself
possessed impermissible animus against Lozman’s protected speech and that the officer lacked
probable cause to make the arrest. /d. Based on this instruction, the jury found that the officer
had probable cause to arrest Lozman for creating a public disturbance. /d. The Court of Appeals
affirmed the verdict in favor of the City, holding that the existence of probable cause for
Lozman’s arrest defeated his First Amendment retaliation claim. /@. The Supreme Court
granted certiorari on the narrow issue of whether the existence of probable cause defeats a claim
for retaliatory arrest under § 1983. Jd, at 1951.

In deciding this narrow issue, the Supreme Court compared its decisions in Mt. Healthy
City Board of Education v. Doyle, 429 U.S. 274 (1977), and Hartman v. Moore, 547 U.S. 250
(2006). /d. at 1952. In Mt. Healthy, “the Court held that even if retaliation might have been a
substantial motive for the [Board of Education’s decision not to rehire an untenured teacher] . . .
there was no liability unless the alleged constitutional violation was a but-for cause of the
employment termination.” Jd. (citing 429 U.S. at 285-87). By comparison, in Hartman, the
plaintiff alleged that five postal inspectors instigated a retaliatory prosecution against him for
violating federal statutes in the course of lobbying against a particular postal service policy. Id.
(citing 547 U.S. at 252-53). The Court in Hartman held that a plaintiff alleging retaliatory
prosecution must show the absence of probable cause for the underlying criminal charge. Jd.
(citing 547 U.S. at 265-66). Only if “the plaintiff proves the absence of probable cause” will
courts then proceed to apply the Mr. Healthy test. Id. (citing 547 U.S. at 265-66). The Hartman

Court adopted the threshold probable cause inquiry, “because proving the link between the

13
defendant’s retaliatory animus and the plaintiff's injury in retaliatory prosecution cases ‘is
usually more complex than other retaliation cases.’” Jd. at 1953 (quoting 547 USS. at 261).

Ultimately, the Supreme Court in Lozman avoided answering whether the probable cause
inquiry should apply in retaliatory arrest cases, finding Lozman’s First Amendment claim “far
afield from the typical retaliatory arrest claim.” Jd. at 1954. Specifically, the Court noted that
Lozman alleged an “official municipal policy” of intimidation quite apart from the arrest. /d.

The arrest therefore represented only part of the City’s retaliatory conduct. /d. Moreover, the
Court observed that the causation problem in Hariman does not arise in cases such as Lozman’s
“where . . . the [alleged] retaliation [is] for prior, protected speech bearing little relation to the
criminal offense for which the arrest is made.” Jd. Accordingly, the Court held that on facts
such as those presented by Lozman, “Mt Healthy provides the correct standard for assessing a
retaliatory arrest claim,” reserving for another time the proper standard for retaliatory arrest
claims in other contexts. /d. at 1955.

Plaintiff contends that her claims fit within the framework espoused in Tobey and
Lozman, because Tobey provided fair notice to Defendant that she could not induce or initiate
criminal charges against Plaintiff in retaliation for her protected speech and Lozman establishes
that Deputy Riley’s probable cause to issue the traffic citation to Plaintiff proves inconsequential.
(Pl.’s Resp. at 23.) Plaintiff argues that the Supreme Court’s post-Lozman opinion in Nieves v.
Bartlett, 139 S. Ct. 1715 (2019), which held that the threshold probable cause inquiry should
apply in standard retaliatory arrest cases, should not alter the Court’s analysis, because
Defendant herself possessed no probable cause to issue the traffic citation to Plaintiff. (P1.’s
Resp. at 23-24.) Plaintiff maintains that the holding in Tobey provided fair notice that Defendant

could not cause the issuance of a citation in retaliation for Plaintiffs exercise of her First

14
Amendment rights. (PI.’s Resp. at 24.) The Court finds Plaintiff's argument inapposite to the
extent that she alleges a chilling effect from Deputy Riley’s traffic citation.

Indeed, Plaintiffs inducement theory based on the chilling effect of the traffic citation
requires the Court to consider whether Deputy Riley had probable cause to issue the citation to
Plaintiff, because such a theory presents the causal connection problem highlighted by the
Supreme Court in Nieves and that did not exist in Lozman. Nieves involved a § 1983 claim
brought by the plaintiff-respondent Russell Bartlett (“Bartlett”) against two police officers,
alleging that the officers retaliated against him for his protected speech by arresting him for
disorderly conduct and resisting arrest. 139 S, Ct. at 1720. Bartlett attended the 2014 Arctic
Man festivities in Paxson, Alaska, where the two officers were on patrol. Jd. When one of the
officers asked some partygoers to move their beer keg inside their RV, Bartlett started yelling at
the RV owners not to speak with the police. Jd. When the officer attempted to speak with
Bartlett, Bartlett allegedly yelled at the officer to leave, which the officer did. Jd.

Several minutes later, Bartlett observed the second officer asking a minor whether he and
his underage friends had been consuming alcohol. /d. Bartlett approached the second officer
and stood between him and the minor, yelling at the second officer not to speak with the minor.
Id. The second officer then pushed Bartlett back and the first officer arrived to assist. /d. at
1720-21. The first officer immediately initiated an arrest. Jd. at 1721. Bartlett eventually sued
both officers, alleging that they arrested him in retaliation for exercising his First Amendment
rights. Jd. The district court granted summary judgment to the officers after finding that the
officers had probable cause to arrest Bartlett. Jd. The Ninth Circuit reversed, holding that a
plaintiff can prevail on a First Amendment retaliatory arrest claim even if the arresting officer(s)

had probable cause for the arrest. /d.

15
After granting certiorari, the Supreme Court addressed the question that it left
unanswered in Lozman: whether a retaliatory arrest claim requires a threshold probable cause
inquiry. /d. The Court agreed with the officers that retaliatory arrest cases present some of the
same causal challenges identified in Hartman, including: (1) “a tenuous causal connection
between the defendant’s alleged animus and the plaintiff's injury;” (2) the “wholly legitimate
consideration” of speech in making a split-second decision whether to arrest someone; and, (3)
the availability of probable cause evidence in “virtually every retaliatory arrest case” and the
probative value when such evidence is lacking. /d. at 1723-24 (internal quotations and citations
omitted). Although the Supreme Court recognized some differences between retaliatory
prosecution and retaliatory arrest cases, ultimately, the Court found that the “related causal
challenge” in the two types of cases required plaintiffs “pressing a retaliatory arrest claim to
plead and prove the absence of probable cause for the arrest.” Id. at 1724.

Based on the holding in Nieves, to the extent that Plaintiff alleges a chilling effect from
Deputy Riley’s citation, she must show the absence of probable cause for the citation. Although
Plaintiff likens this case to Lozman, as the Supreme Court recognized in Nieves, the Court in
Lozman “limited [its] holding to arrests that result from official policies of retaliation.” 139 S.
Ct. at 1722 (citing Lozman, 138 S. Ct. at 1953-54). Plaintiff fails to allege — and the undisputed
facts fail to support — an official policy of retaliation adopted by Spotsylvania County against
Plaintiff. Rather, to the extent that Plaintiff alleges that Deputy Riley’s citation had a chilling
effect on her speech, she must demonstrate the absence of probable cause for that citation.
Otherwise, the Court would permit Plaintiff to circumvent her burden to prove that Defendant’s

retaliatory animus constituted the but-for cause of the citation.

16
The question then becomes whether Deputy Riley had probable cause to issue the citation
to Plaintiff. Otherwise, qualified immunity shields Defendant from liability under Plaintiff's
second theory, because Plaintiff fails to show a violation of her constitutional rights. Saucier,
533 U.S. at 201. “Probable cause exist[s] if ‘at the moment the arrest was made . . . the facts and
circumstances within [the arresting officer’s] knowledge and of which they had reasonably
trustworthy information were sufficient to warrant a prudent man in believing’” that Plaintiff had
violated the law. Hunter v. Bryant, 502 U.S. 224, 228 (1991) (quoting Beck v. Ohio, 379 U.S.
89, 91 (1964)).

To that end, in her Response, Plaintiff does not refute Deputy Riley’s affirmation that he
witnessed three vehicles, one of which was operated by Plaintiff, pass a parked school bus with
flashing lights and extended “STOP” signs in the process of loading children. (Riley Aff. { 5-
9.) Indeed, during the stop of her vehicle, Plaintiff conceded that she had passed the schoo! bus
and acknowledged Deputy Riley’s justification for the citation. (Video at 00:29-01:04.)
Pursuant to Local Civil Rule 56(B), the Court may deem admitted any fact not controverted in
the statement of genuine issues filed in opposition to a motion for summary judgment. Thus, the
undisputed facts show that Deputy Riley witnessed Plaintiff pass a stopped school bus in the
process of loading children in violation of Virginia Code § 46.2-859, which provides that “a
person driving a motor vehicle shall stop such vehicle when approaching, from any direction,
any school bus which is stopped on a highway . . . for the purpose of taking on or discharging
children.” Violators of § 46.2-859 are deemed “guilty of reckless driving.” The video of
Plaintiff's traffic stop shows that she received a citation for reckless driving under § 46.2-859.
(Video at 10:01-40.) Based on these facts, the Court finds that Deputy Riley had probable cause

to issue the traffic citation to Plaintiff, precluding her second theory of liability.

17
D. The Undisputed Facts Support a Retaliatory Inducement Theory of Liability
for Which Defendant Does Not Enjoy Qualified Immunity, though a Genuine
Dispute of Material Fact Remains as to Plaintiff’s Right to Recovery.

In her third and final theory of liability, Plaintiff argues that Defendant’s offer to buy
Deputy Riley lunch if he issued the citation itself had a chilling effect on her speech. (PI.’s Resp.
at 24.) Therefore, regardless of Deputy Riley’s probable cause to issue the traffic citation,
Plaintiff contends that she may maintain a cognizable claim against Defendant for her offer to
buy Deputy Riley lunch and the retaliatory animus that undergirded that offer. (Pl.’s Resp. at
24.) In essence, Plaintiff establishes a “retaliatory inducement” theory of First Amendment
retaliation, whereby a government official may be held liable for inducing another government
official to impose governmental force or sanction on another citizen in retaliation for that
citizen’s exercise of First Amendment rights, whether or not the other government official has
probable cause to impose the force or sanction. Plaintiff likens Defendant’s retaliatory
inducement to the official municipal policy alleged in Lozman, which, as mentioned, did not
require Lozman to show an absence of probable cause. (PI.’s Resp. at 24.) Consistent with
Supreme Court precedent, the Court will proceed to consider: (1) “whether the [undisputed]
facts ... make out a violation of a constitutional right [under Plaintiff's retaliatory inducement
theory];” and, (2) “whether the right at issue was ‘clearly established’ at the time of defendant’s
alleged misconduct.” Pearson, 555 U.S. at 232 (citing Saucier, 533 U.S. at 201).

i. A Triable Issue Remains as to Whether Defendant Violated Plaintiff's
Constitutional Rights.

Plaintiff presents a First Amendment retaliation claim, which requires her to prove that:
“(1) she engaged in protected First Amendment activity, (2) the defendant[] took some action
that adversely affected her First Amendment rights, and (3) there was a causal relationship

between her protected activity and the defendant[’s] conduct.” Constantine v. Rectors & Visitors

18
of George Mason Univ., 411 F.3d 474, 499 (4th Cir. 2005). Importantly, “[t]o prevail on such a
claim, a plaintiff must establish a ‘causal connection’ between the government defendant’s
‘retaliatory animus’ and the plaintiffs ‘subsequent injury.’” Nieves, 139 S. Ct. at 1722 (quoting
Hartman, 547 U.S. at 259). Defendant does not dispute that Plaintiff engaged in protected First
Amendment activity when she complained to the Spotsylvania County Sheriff about Defendant,
testified in defense of the parking ticket issued to her by Defendant, posted about Defendant on
social media and gave “dirty looks” to Defendant. Accordingly, the Court will cabin its analysis
to the remaining two elements.

As to the second element, the adverse-effect inquiry is “fact intensive.” Suarez Corp.,
202 F.3d at 686. A plaintiff alleging retaliatory conduct “must show that the defendant’s
conduct resulted in something more than a ‘de minimis inconvenience’ to her exercise of First
Amendment rights,” though “a plaintiff need not actually be deprived of her First Amendment
rights in order to establish First Amendment retaliation.” Constantine, 411 F.3d at 500. The
adverse-effect standard is objective, and a plaintiff need only show that the government official’s
conduct “would tend to chill a reasonable person’s exercise of First Amendment rights.” Id.
(emphasis removed).

Here, under her retaliatory inducement theory of liability, Plaintiff argues that
Defendant’s alleged inducement — the offer to buy Deputy Riley lunch — constituted the
retaliatory conduct that adversely affected her First Amendment rights. Although Defendant’s
offer to buy Deputy Riley lunch “is in the nature of speech,” and thus seemingly falls under the
Fourth Circuit’s holding in Suarez Corporation that “in the absence of a threat, coercion, or
intimidation intimating that punishment, sanction, or adverse regulatory action will imminently

follow, such speech does not adversely affect [Plaintiff's] First Amendment rights, even if

19
defamatory,” 202 F.3d at 687, the Court finds Plaintiffs retaliatory inducement theory
cognizable, for in reality the offer to buy Deputy Riley lunch constituted an action, i.e., the
inducement of another government official to impose a governmental sanction on a citizen.

That said, a genuine dispute of material facts remains as to whether Defendant’s offer to
buy Deputy Riley lunch “resulted in something more than a ‘de minimis inconvenience’ to her
exercise of First Amendment rights.” Constantine, 411 F.3d at 500. To be sure, Plaintiff need
not prove that Defendant’s conduct “independently deprive[d] her of a constitutional right,”
ACLU vy. Wicomico County, 999 F.2d 780, 786 n.6 (4th Cir. 1993); however, Plaintiff will need
to prove some specified harm that “would likely deter ‘a person of ordinary firmness’ from the
exercise of First Amendment rights,” Constantine, 411 F.3d at 500 (quoting Washington v.
County of Rockland, 373 F.3d 310, 320 (2d Cir. 2004)). Importantly, “[hJurt feelings or a
bruised ego are not by themselves the stuff of a constitutional tort.” Zherka v. Amicone, 634
F.3d 642, 645-46 (2d Cir. 2011). Therefore, although Plaintiff's retaliatory inducement claim
proves cognizable as a general matter, whether Plaintiff may recover in this instance requires a
more complete presentation of the evidence. After a full presentation of Plaintiff's evidence, the
Court will revisit whether Plaintiff has proven more than a de minimis inconvenience to her
exercise of First Amendment rights and decide whether, as a matter of law, a question remains
for the jury.

As to the third factor of Plaintiff's First Amendment retaliation claim, the undisputed
facts show that Defendant’s retaliatory motive was a but-for cause of her allegedly injurious
conduct. The recording of Defendant’s call to Deputy Riley clearly shows that Defendant’s offer
to buy Deputy Riley lunch stemmed from Plaintiffs protected First Amendment activity.

Indeed, Defendant herself identifies Plaintiff's protected First Amendment activity as the

20
impetus behind her desire that Plaintiff receive a traffic citation. (See Video at 02:12-35
(explaining that after issuing a parking ticket to Plaintiff in 2013, Plaintiff “raised holy hell” by
complaining to the Sheriff about Defendant, posting on Facebook and giving “dirty looks” to
Defendant).) Considering that, on the facts presented, Defendant had no other relationship with
Plaintiff that would establish a constitutionally permissible motive for Defendant’s offer to buy
Deputy Riley lunch, the Court finds no genuine dispute as to whether Plaintiff's protected First
Amendment activity caused Defendant to induce the traffic citation.

Based on the foregoing analysis, assuming that Plaintiffs right to be free from retaliatory
inducement was a clearly established right at the time of Defendant’s alleged conduct, Plaintiff
may proceed on her retaliatory inducement theory at trial, with the only triable issues being: (1)
whether Defendant’s offer to buy Deputy Riley lunch resulted in more than a de minimis
inconvenience to Plaintiff's exercise of First Amendment rights; and, (2) if so, the amount of
damages owed to Plaintiff.

2 Plaintiff's Right to be Free from Retaliatory Inducement Constituted a Clearly
Established Right at the Time of Defendant’s Conduct.

“To be clearly established, a right must be sufficiently clear that every reasonable official
would have understood that what he is doing violates that right.” Reichle v. Howards, 566 U.S.
658, 664 (2012) (internal quotations, alterations and citations omitted). “In other words,
‘existing precedent must have placed the statutory or constitutional question beyond debate.’”
Id. (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). The “clearly established” standard
balances a plaintiff's interest in vindicating her constitutional rights with the interest of
government officials in “reasonably . . . anticipat[ing] when their conduct may give rise to

liability for damages.” Anderson v. Creighton, 483 U.S. 635, 639 (1987). Accordingly, “the

right allegedly violated must be established not as a broad general proposition, but in a

21
particularized sense so that the contours of the right are clear to a reasonable official.” Reichle,
566 U.S. at 665 (internal quotations and citations omitted).

To be sure, qualified immunity does not require that “the very action in question has
previously been held unlawful.” Hope v. Pelzer, 536 U.S. 730, 739 (2002). Indeed, the Supreme
Court has held that “a general constitutional rule already identified in the decisional law may
apply with obvious clarity to the specific conduct in question, even though the very action in
question has [not] previously been held unlawful.” Anderson, 483 U.S. at 640 (internal
quotations and citations omitted). Thus, “the salient question” becomes whether the state of the
law at the time of the alleged conduct “gave [the government official defendant(s)] fair warning
that their alleged [conduct] was unconstitutional.” Hope, 536 U.S. at 741.

After reviewing the state of the law in this Circuit in January 2019, the Court finds that a
reasonable law enforcement officer would have known that inducing another officer to issue a
citation to a citizen in retaliation for the citizen’s protected First Amendment activity violated the
citizen’s constitutional rights.' For one, the Fourth Circuit’s 2013 decision in Tobey recognized
that “effect[ing]” someone’s arrest in retaliation for their exercise of First Amendment rights
without probable cause to effect that arrest established a viable First Amendment retaliation

claim. 706 F.3d at 387-92. Likewise, the Supreme Court in Lozman found that directing the

 

Although Defendant’s inducement had no apparent impact on Deputy Riley’s decision-
making, the offer to buy Deputy Riley lunch itself carried a potential chilling effect, which
Defendant should have known. In other words, the retaliatory inducement of official
government sanction against a citizen proves cognizable regardless of its effectiveness, though
effectiveness may demonstrate the more-than-de-minimis effect of the government official’s
conduct. Neither is the Court persuaded by Defendant’s suggestion that she cannot be held
liable, because she did not know that Plaintiff would discover the contents of her private call.
(Def.’s Mem. at 9.) To absolve government officials of liability merely because they did not
expect their conduct to be discovered defies common sense and the rule of law. And, in any
case, during her phone call, Defendant insisted that Deputy Riley record the traffic stop and
Deputy Riley confirmed that his body camera was on. (Video at 02:05-12, 02:47-57.)

22
arrest of a citizen pursuant to an official retaliatory policy presented a cognizable First
Amendment retaliation claim regardless of the existence of probable cause for the arrest. 138 S.
Ct. at 1954-55. These precedents provided fair notice to government officials in this Circuit that
they could not direct or effect the arrest of a citizen in retaliation for the citizen’s protected First
Amendment activity. Logic dictates that if government officials cannot direct or effect the arrest
of a citizen for retaliatory reasons, government officials cannot induce the arrest — or, in this
case, citation — of a citizen for those same reasons, even if the official so induced otherwise has
probable cause for the arrest or citation. See Williams v. Strickland, 917 F.3d 763, 770 (4th Cir.
2019) (“[W]e need not—and should not—assume that government officials are incapable of
drawing logical inferences, reasoning by analogy, or exercising common sense.”). The
difference between directing or effecting an arrest and inducing it is one of degree, not kind.
Neither do the policy reasons underlying the qualified immunity doctrine militate in
Defendant’s favor. “‘Qualified immunity gives government officials breathing room to make
reasonable but mistaken judgments,’ and ‘protects all but the plainly incompetent or those who
knowingly violate the law.’” Stanton v. Sims, 571 U.S. 3, 5 (2013) (quoting al-Kidd, 563 U.S. at
743 (internal quotations and citations omitted)). “It does so by helping to avoid ‘unwanted
timidity’ in performance of public duties, ensuring that talented candidates are not deterred from
public service, and preventing the harmful distractions from carrying out the work of government
that can often accompany damages suits.” Filarsky v. Delia, 566 U.S. 377, 389-90 (2012)
(quoting and citing Richardson v. McKnight, 521 U.S. 399, 409-11 (1997)). Of these policies,
avoiding unwanted timidity constitutes “the most important special government immunity-
producing concern . . . ensuring that those who serve the government do so with the decisiveness

and the judgment required by the public good.” /d. at 390 (internal quotations and citations

23
omitted). These considerations do not justify shielding Defendant from liability if Plaintiff
proves that Defendant’s retaliatory inducement violated her rights.

For one, the undisputed facts show that Defendant did not act in the performance of her
public duties when she called Deputy Riley to offer to buy him lunch. Rather, Defendant called
Deputy Riley privately without knowing the reasons justifying the stop of Plaintiff's vehicle and
attempted to cause the issuance of a citation to Plaintiff by inducing Deputy Riley. Although the
Court does not question the dutifulness of Deputy Riley and his decisions during the stop of
Plaintiff's vehicle, the same cannot be said of Defendant’s conduct. Such conduct cannot
possibly be considered a discretionary decision in furtherance of Defendant’s duties as a law
enforcement officer. Nor does Defendant’s decision to call Deputy Riley to induce the issuance
of a citation “ensur[e] that those who serve the government do so with the decisiveness and the
judgment required by the public good.” Filarsky, 566 U.S. at 390. Indeed, Plaintiff's protected
speech from six years prior had no apparent relevance to whether to issue the citation. See
Lozman, 138 S. Ct. at 1954 (noting that the causation problem presented in Hartman does not
present itself “where . . . the [alleged] retaliation [is] for prior, protected speech bearing little
relation to the criminal offense for which the arrest is made”).

Ultimately, because the state of the law in January 2019 put Defendant on fair notice that
her conduct violated Plaintiff's constitutional rights, and after considering the policy reasons
underlying the qualified immunity doctrine, the Court finds that qualified immunity does not
shield Defendant from liability under Plaintiff's retaliatory inducement theory. However, a
triable issue remains as to whether Defendant’s conduct violated Plaintiff's rights in this
instance, and the Court will revisit whether, as a matter of law, Plaintiff has proven a violation of

her rights after the presentation of Plaintiff's evidence during trial.

24
IV. CONCLUSION

For the reasons set forth above, the Court GRANTS Defendant’s Motion for Summary
Judgment (ECF No. 43) to the extent that Plaintiff alleges Defendant’s liability on a theory that
Defendant threatened, coerced or intimidated her in retaliation for her First Amendment activity
or on a theory that the traffic citation issued to her had a chilling effect on her speech, and the
Court DENIES Defendant’s Motion (ECF No. 43) to the extent that Plaintiff alleges Defendant’s
liability on a theory that Defendant’s inducement of another officer to issue the traffic citation
violated her rights. An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and notify all

counsel of record.

/s/
David J. Novak
United States District Judge

 

Richmond, Virginia
Date: February 5, 2020

25
